DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent No. US11065536B2, Claims 1 and 7 of U.S. Patent No. US9186576B1 and Claim 1 and 11 of U.S. Patent No. US10507388B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is the obvious variation of, the claim of US11065536B2 in view of Rapaport et al (US 20120290950 A1), referred herein as Rapaport.
Instant Application
US11065536B2
21. (New) A system comprising:
one or more processors configured by machine-readable instructions that configure the one or more processors to:
execute an instance of a virtual game space for a video game, wherein the virtual game space includes game content for presentation to users of the virtual game space and facilitates participation by users in the virtual game space via virtual characters, such that a first user computing system associated with a first user account provides input to control a first virtual character and a second user computing system associated with a second user account provides input to control a second virtual character, and wherein first virtual game content is depicted within the instance of the virtual game space;
obtain a first attribute associated with the first user account;
obtain a second attribute associated with a user profile of the second user account, wherein the second attribute is a characteristic of a second user;
determine a first depiction of the first virtual game content for presentation to the first virtual character in the instance of the virtual game space, wherein the first depiction of the first virtual game content is based at least in part on the first attribute;
determine a second depiction of the first virtual game content for presentation to the second virtual character in the instance of the virtual game space, wherein the second depiction of the first virtual game content is based at least in part on the second attribute; and
provide the first depiction of the first virtual game content to the first user computing system and the second depiction of the first virtual game content to the second user computing system in the instance of the virtual game space, wherein the first depiction of the first virtual game content and the second depiction of the first virtual game content are different.
1. A system comprising:
one or more processors configured by machine-readable instructions that configure the one or more processors to:
execute an instance of a virtual game space for a video game, wherein the virtual game space includes game content for presentation to users of the virtual game space and facilitates participation by the users in the virtual game space via virtual characters, such that a first user participates in the virtual game space and plays the video game via a first virtual character and a second user participates in the virtual game space and plays the video game via a second virtual character, and wherein a first virtual object is depicted to the users in the instance of the virtual game space;
obtain a first attribute level for the first virtual character;
obtain a second attribute level for the second virtual character;
determine a first depiction of the first virtual object for presentation to the first user in the instance of the virtual game space, wherein the first depiction of the first virtual object is based at least in part on the first attribute level;
determine a second depiction of the first virtual object for presentation to the second user in the instance of the virtual game space, wherein the second depiction of the first virtual object is based at least in part on the second attribute level; and
provide the first depiction of the first virtual object to the first user and the second depiction of the first virtual object to the second user in the instance of the virtual game space, wherein the first depiction of the first virtual object and the second depiction of the first virtual object are different.


US11065536B2 does not specifically teach first/second user account. However, Rapaport discloses a Social-Topical Adaptive Networking (STAN) system that can inform users of cross-correlations between currently focused-upon topic or other nodes in a corresponding topic or other data-objects organizing space maintained by the system and various social entities monitored by the system, which is analogous to the present patent application. Rapaport teaches first/second user account (Rapaport [0486] Although in the exemplary cases of FIG. 2, FIG. 1A, etc., the situation is given as one where the user possesses a hand-carryable mobile data processing device such as a tablet computer or a smartphone with a touch responsive screen, it is within the contemplation of the present disclosure to have a user enter an instrumented room, an instrumented vehicle (e.g., car) or other such instrumented area, which area is instrumented with audio visual display resources and/or other user interface resources (IR band detectors, user biological state detectors, etc.) with the user having essentially no noticeable device in hand and to have the instrumented area automatically recognize the user and his/her identity, automatically log the user into his/her STAN_system account, automatically present the user with one or more of the STAN_system generated presentations described herein (where for example, an on-wall screen displays of any one or more of the presentations of FIGS. 1A-1N and 2) and automatically respond to user voice and/or gesture commands).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified US11065536B2 to incorporate the teachings of Rapaport, and applying user account information into the virtual user of a gaming environment, as taught by Rapaport into the system and method for altering perception of virtual content in a virtual space.
Doing so would automatically provide the given user with currently relevant links to the interrelated chat or other forum participation opportunities and/or to the interrelated other informational resources.
Claim 32 are rejected on the ground of nonstatutory double patenting for the same reason as Claim 21.
Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7 of U.S. Patent No. US9186576B1 and Claim 1 and 11 of U.S. Patent No. US10507388B2 for the same reason as described above.


Allowable Subject Matter
Claims 21-40 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 21, the prior art teaches a system comprising:
one or more processors configured by machine-readable instructions that configure the one or more processors to:
execute an instance of a virtual game space for a video game, wherein the virtual game space includes game content for presentation to users of the virtual game space and facilitates participation by users in the virtual game space via virtual characters, such that a first user computing system associated with a first user account provides input to control a first virtual character and a second user computing system associated with a second user account provides input to control a second virtual character, and wherein first virtual game content is depicted within the instance of the virtual game space;
obtain a first attribute associated with the first user account;
obtain a second attribute associated with a user profile of the second user account, wherein the second attribute is a characteristic of a second user.
However in the context of claim 21 as a whole, the prior art does not teach
“determine a first depiction of the first virtual game content for presentation to the first virtual character in the instance of the virtual game space, wherein the first depiction of the first virtual game content is based at least in part on the first attribute;
determine a second depiction of the first virtual game content for presentation to the second virtual character in the instance of the virtual game space, wherein the second depiction of the first virtual game content is based at least in part on the second attribute; and
provide the first depiction of the first virtual game content to the first user computing system and the second depiction of the first virtual game content to the second user computing system in the instance of the virtual game space, wherein the first depiction of the first virtual game content and the second depiction of the first virtual game content are different.” Therefore, claim 21 as a whole is allowable.
Claim 32 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611